DETAILED ACTION
Prosecution Reopened
In view of the Appeal Brief filed on 04 May 2022, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671        
                                                                                                                                                                                                
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to a method of creating a regenerative stormwater conveyance system in combination with a road.  None of the claims originally presented for examination recite the combination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Oath/Declaration
The examiner notes a properly executed oath or declaration has not been filed.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforated pipe positioned at least partially along the channel, per claims 1, 22 and 24, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subsurface flow channel extending along at least a portion of the channel, per claims 1, 3 and 22-24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 26 is objected to because of the following informalities: misspelling.
In claim 26 at line 2, change “position” to --positioning--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the specification as originally filed fails to support the step of “creating a subsurface flow channel at least partially along said channel to create dry conditions within said channel” as recited. Specifically, while the broader step of “creating a subsurface flow channel” is supported, the limitation “to create dry conditions” is not; i.e., word dry correlates with drainage of all water from the channel. None of the words dry, drain, dewater, or variations thereof, appear in the specification as originally filed.
Regarding claim 24, the specification as originally filed fails to support the step of creating dry conditions within the channel by “positioning a perforated pipe along said channel to define a flow path of said subsurface flow channel.”  Specifically, while the step of “positioning a perforated pipe along said channel to define a flow path” is supported, the limitation of creating “dry conditions” within the channel by doing so is not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stream Habitat Restoration Guidelines: Drop Structures in view of McCray et al. 
(US 2015/0337511 A1) and Stream Habitat Restoration Guidelines: Beaver Re-Introduction.
CLAIMS 1, 2 AND 12-17
Regarding claim 1, Stream Habitat Restoration Guidelines: Drop Structures (Drop Structures) discloses a system comprising:
regarding claim 1,
a channel located in or on the ground at a geographic location and defining a path through which water flows from a first end of said channel to a second end of said channel;
at least one riffle weir (“drop structure” per p. 4, lines 2-4) positioned along said channel and arranged to transition water from a first level to a second level that is lower than the first level, each of said riffle weirs including,
a weir pool having first and second ends formed along said channel and being operable to hold water;
one or more first rocks positioned at the first end of said weir pool, each of said first rocks (boulders) having top and bottom surfaces and front and back sides, wherein the front sides of said first rocks face the first end of said weir pool and the top surface of at least one of said first rocks is higher than the water level in said weir pool (p. 1, lines 38-41; and p. 33, Example 11C); and
a plurality of second rocks (p. 14, lines 32-35) located adjacent to the back sides of said first rocks, wherein the back sides of said first rocks face said second rocks, and wherein each of said second rocks is smaller than each of said first rocks (p. 2, lines 37-38; Fig. 4).
Regarding claim 1, Drop Structures fails to teach an irrigation curtain.  McCray et al. ‘511 shows a channel located in or on the ground at a geographic location and defining a path through which water flows from a first end of the channel to a second end of the channel, and an irrigation curtain (the “low k”, darkly shaded area of Fig. 1; para. 0057) disposed along the path of the channel that includes a hyporheic zone of the channel, the irrigation curtain further including a vertical mass of material disposed beneath a surface of the channel, wherein the irrigation curtain is configured to direct ground water from porous soil into an adjacent pool of the channel (paras. 0004-0007).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Drop Structures system such that it would have included an irrigation curtain in a path of the channel through which water flows as suggested by McCray.  The motivation for making the modification would have been to include additional means for promoting hyporheic exchange to improve water quality and mitigate temperature fluctuations (McCray, para. 0024).
	Further regarding claim 1, neither Drop Structures nor McCray teaches a perforated pipe.  Stream Habitat Restoration Guidelines: Beaver Re-Introduction (Beaver) discloses a system comprising a perforated pipe positioned at least partially along a channel, the perforated pipe providing a subsurface flow channel (i.e., below the surface of the water) for water to flow through to prevent flooding by dammed water (p. 8, section 10 “Maintenance”).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drop Structures such that it would have included a perforated pipe as suggested by Beaver.  The motivation for making the modification would have been to include means for controlling the water level in the weir pool.
	Regarding claim 2, in the Drop Structures-McCray-Beaver system, McCray teaches the vertical mass including a clay material (“a substantially low hydraulic conductivity material or water impervious material, for example clay, concrete …” per para. 0026).
	Regarding claim 12, in the Drop Structures-McCray-Beaver system, McCray discloses the irrigation curtain extends at least partially across said channel and is oriented substantially perpendicular to the channel to allow ground water to run into a side of the irrigation curtain and be forced upward towards the underside of the weir pool.
	Regarding claim 12, in the Drop Structures-McCray-Beaver system, McCray shows the irrigation curtain oriented substantially perpendicular to fluid flow (Fig. 1A).
	Regarding claim 13, in the Drop Structures-McCray-Beaver system, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the irrigation curtain of McCray on a downflow side of the pool.  The motivation for making the modification would have been to improve the quality of water retained within the pool.
	Regarding claim 14, in the Drop Structures-McCray-Beaver system, a top side of the irrigation curtain shown by McCray is disposed beneath the water level of the channel such that the water flow traverses over the irrigation curtain (“positioned below the stream surface” per para. 0008).
 	Regarding claim 15, in the Drop Structures-McCray-Beaver system, McCray discloses a side of the irrigation curtain is slanted to direct ground water upward towards the weir pool (“triangle” per paras. 0034 and 0060).
	Regarding claim 16, in the Drop Structures-McCray-Beaver system, McCray discloses the irrigation curtain is made of substantially impervious material (“a substantially low hydraulic conductivity material or water impervious material, for example clay, concrete …” per para. 0026).  
Regarding claim 17, in the Drop Structures-McCray-Beaver system, McCray discloses a side of the irrigation curtain is made of clay (“a substantially low hydraulic conductivity material or water impervious material, for example clay, concrete …” per para. 0026).

CLAIMS 3-5, 7-11 and 18-22
Regarding claim 3, Drop Structures discloses a regenerative stormwater conveyance system comprising:
a channel located in or on the ground at a geographic location and defining a path through which water flows from a first end of said channel to a second end of said channel;
at least one pool in which water is disposed, the pool disposed along said path;
a riffle weir structure (the “drop structure”; p. 4, lines 2-4) disposed along said path and adjacent to said at least one pool; and
6Attorney Docket No. 208469-9003-USO2a layer of porous soil disposed beneath both of said at least one pool and said riffle weir structure (i.e., the streambed; “gravel” per p. 6, lines 4-11), wherein water disposed within said pool seeps into said layer of porous soil.
 Regarding claim 3, Drop Structures fails to teach an irrigation curtain.  McCray et al. ‘511 shows a channel located in or on the ground at a geographic location and defining a path through which water flows from a first end of the channel to a second end of the channel, and an irrigation curtain (the “low k”, darkly shaded area of Fig. 1; para. 0057) disposed along the path and within the layer of porous soil (i.e., streambed; “streambed k modifications” per para. 0007), wherein said irrigation curtain is configured to direct ground water within said porous soil into an adjacent pool of the channel (paras. 0004-0007).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Drop Structures system such that it would have included an irrigation curtain in a path of the channel and within the layer of porous soil through which water flows as suggested by McCray.  The motivation for making the modification would have been to include additional means for promoting hyporheic exchange to improve water quality and mitigate temperature fluctuations (McCray, para. 0024).
Further regarding claim 3, neither Drop Structures nor McCray teaches a subsurface flow channel.  Stream Habitat Restoration Guidelines: Beaver Re-Introduction (Beaver) discloses a system comprising a subsurface flow channel (i.e., perforated pipe) extending along at least a portion of a channel, the subsurface flow channel (i.e., below the surface of the water) defining a path for water to flow through to prevent flooding by dammed water (p. 8, section 10 “Maintenance”).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Drop Structures such that it would have included a subsurface flow channel as suggested by Beaver.  The motivation for making the modification would have been to include means for controlling the water level in the weir pool.
Regarding claim 4, in the Drop Structures-McCray-Beaver system, McCray teaches irrigation curtain being made of substantially impervious material (“a substantially low hydraulic conductivity material or water impervious material, for example clay, concrete …” per para. 0026).
Regarding claim 5, in the Drop Structures -McCray-Beaver system, McCray teaches the irrigation curtain being made of clay (“a substantially low hydraulic conductivity material or water impervious material, for example cay, concrete …” per para. 0026).
Regarding claim 7, in the Drop Structures-McCray-Beaver system, McCray teaches the irrigation curtain being made of concrete (“a substantially low hydraulic conductivity material or water impervious material, for example clay, concrete …” per para. 0026).
Regarding claim 8, in the Drop Structures-McCray-Beaver system, the irrigation curtain of McCray would have necessarily been positioned at the downflow side of the at least one pool to promote pooling (i.e., to counter low flow) in the at least one pool.
	Further regarding 8, in the Drop Structures-McCray-Beaver system, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the irrigation curtain of McCray on a downflow side of the pool.  The motivation for making the modification would have been to improve the quality of water retained within the pool.
Regarding claim 9, in the Drop Structures-McCray-Beaver system, McCray teaches the irrigation curtain being wider at a bottom portion than at a top portion (“triangle” per paras. 0034 and 0060).
	Regarding claim 10, in the Drop Structures-McCray-Beaver system, McCray teaches the irrigation curtain between 2 and 4 feet (per disclosure for “several feet wide”, which is ≥2 feet, col. 6 at line 18).
	Regarding claim 11, in the Drop Structures-McCray-Beaver system, McCray teaches the length of the irrigation curtain at least as wide as the pool (para. 0040).
Regarding claim 18, in the Drop Structures-McCray-Beaver system, McCray discloses a top side of the irrigation curtain is below a top surface of the water within the pool such that the water traverses over the irrigation curtain when flowing along the path (“positioned below the stream surface” per para. 0008).  
Regarding claim 19, in the Drop Structures-McCray-Beaver system, McCray discloses the irrigation curtain extends at least partially across the pool (para. 0040).  
Regarding claim 20, in the Drop Structures-McCray-Beaver System, McCray discloses the irrigation curtain is oriented substantially perpendicular to the channel to allow ground water to run into a side of the irrigation curtain and be force upward towards the underside of the pool.
Regarding claim 21, in the Drop Structures-McCray-Beaver system, Drop Structures further teaches:
one or more first rocks positioned at the first end of said weir pool, each of said first rocks (boulders) having top and bottom surfaces and front and back sides, wherein the front sides of said first rocks face the first end of said weir pool and the top surface of at least one of said first rocks is higher than the water level in said weir pool (p. 1, lines 38-41; and p. 33, Example 11C); and
a plurality of second rocks (p. 14, lines 32-35) located adjacent to the back sides of said first rocks, wherein the back sides of said first rocks face said second rocks, and wherein each of said second rocks is smaller than each of said first rocks (p. 2, lines 37-38; Fig. 4).
	Regarding claim 22, in the Drop Structures-McCray-Beaver system, Beaver teaches the subsurface flow channel including a perforated pipe defining the path (p. 8, section 10 “Maintenance”).

Stream Habitat Restoration Guidelines: Drop Structures
FIG. 4


    PNG
    media_image1.png
    374
    575
    media_image1.png
    Greyscale



Claims 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stream Habitat Restoration Guidelines: Drop Structures in view of McCray et al. 
(US 2015/0337511 A1), and Rohde et al. (US 2008/0124178 A1).
	Regarding claims 23, 24 and 26, the method steps recited therein are inherent to creation of the regenerative stormwater conveyance system taught by the combination of Drop Structures and McCray (as applied to systems claims 1-5 and 7-22 above), except for the following:
Regarding claims 23 and 24, neither Drop Structures or McCray teaches or adequately suggests the limitation of creating dry conditions in the channel.  Rohde et al. ‘178 discloses a method of creating a subsurface flow channel to create dry conditions (“drained” per paras. 0006, 0034; and “dewatered” per para. 0061) within a channel (3).  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method inherent to Drop Structures and McCray such that it would have further included the step of creating a subsurface flow channel at least partially along the channel to create dry conditions, as suggested by Rohde.  The motivation for making the modification would have been to use known means to remove water from the channel for ease of construction.
	Specifically regarding claim 24, in the combination of Drop Structures, McCray, and Rohde, Rohde teaches creating the subsurface flow channel by positioning a perforated pipe (5) along the channel (3) to define a flow path of the subsurface flow channel (para. 0041).

Examiner’s Comments
The examiner notes Applicant has not, to date, filed an information disclosure statement.

Response to Arguments
The examiner notes Applicant fails to identify any limitation believed to be lacking in the prior art.

Applicant's arguments presented in the Appeal Brief filed 04 May 2022 have been fully considered but they are not persuasive.

	B. 	Declaration of Elizabeth Zinecker Under 37 CFR 1.132
At the outset, the examiner notes the declaration under 37 CFR 1.132 of Elizabeth Zinecker was filed concurrently (24 March 2020) with claim amendments that introduced the following limitations into the record:
a perforated pipe in the system of claim 1; and
a method of constructing an RSC system, per newly added claims 23-26.
Thus, Declarant’s statements fail to contemplate the teachings for a perforated pipe in both Beaver and Rohde et al. ‘178, as the prior art references are relied upon in the subsequently mailed (09 August 2021) Final Rejection and instant Office action, respectively.  See timeline below.


    PNG
    media_image2.png
    200
    320
    media_image2.png
    Greyscale

	1. Factual Support for Declarant’s Statements
Applicant contends Declarant provides sufficient support for opinions stated in her declaration on the basis that no specific type of evidence is required under Rule 1.132.  While true, the examiner notes a proper assessment of the strength of any evidence presented by declaration must consider the presence or absence of factual support, along with any interest Declarant may have in the case.  In this instance, Declarant fails to provide factual support of her statements, such as proof of knowledge or prior experience with projects to demonstrate the purported difficulties of the prior art system. Additionally, Declarant is an employee of Applicant (decl., sec. 1) and has a personal interest in allowability of the application, further detracting from the strength of the declaration.
Applicant contends Declarant provides details explaining why it would not have been “possible or advisable” to have modified the system of Stream Habitat Restoration Guidelines: Drop Structures (Drop Structures) with the inclusion of an irrigation curtain as suggested by McCray et al.  The examiner disagrees.
First, Declarant never asserts the prior art combination of Drop Structures and McCray is impossible. 
Second, Declarant merely asserts “difficulties of devising and executing this type of approach without dewatering the system (i.e., the perforated pipe)” (decl., sec. 7).  Increased difficulty and high cost do not breach the threshold of inoperability required to establish nonobviousness.

	2. Combination of SHRG-DS (Dump Structures) and McCray
Applicant asserts Declarant shows the combination of Drop Structures and McCray would not have been obvious because it would have rendered the prior art system unsatisfactory for its intended purpose.  The examiner disagrees.  For example, Declarant states modification of the Drop Structures system to include the irrigation curtain of McCray “would be problematic, as it would allow for resident water to be trapped in interstitial spaces within the clay,” render the system unstable, and lead to future failure (decl., sec. 7).  However, none of the independent claims limit the irrigation curtain to clay construction, and the method as recited in claims 23-26 does not limit the irrigation curtain to any material.  Therefore, Declarant’s statements are insufficient to prove inoperability of the prior art combination because the rejection is mapped to the invention as claimed and Declarant’s statements are not. 
Additionally, contrary to Declarant’s proclamation of novelty, both Stream Habitat Restoration Guidelines: Beaver Re-Introduction (Beaver) and Rohde et al. ‘178 teach use of a perforated pipe for controlling water level in a watercourse.
Moreover, the examiner rebuts Declarant’s statement of novelty because the use of perforated pipes to collect, drain, and/or siphon water is well-known in the art of hydraulic engineering (e.g., keeping foundations dry, stormwater management, etc.). 
Still further, the examiner notes the invention which Applicant now purports to be “contrary to the accepted wisdom” is the same invention recited by Applicant in each of the claim sets filed (i) 27 July 2018, (ii) 24 March 2020, and (iii) 16 October 2020.  More exactly, Applicant’s ‘novel’ perforated pipe was not deemed such a criticality as to warrant inclusion in the claims of the instant application until the fourth claim set filed 27 May 2021 and is still not shown in the drawings.

		3. Scope of Declarant’s Statements
Applicant asserts Declarant’s statements necessarily rely on the method of constructing a regenerative stormwater conveyance (RSC) system to illustrate anticipated failure and are, therefore, commensurate in scope with the claimed invention. 
The examiner disagrees because the arguments rely on a specific method of construction to which the system claims 1-5 and 7-21 are not limited.
Additionally, the claims are drafted with the open-ended transitional phrase “comprising.”  See MPEP 2111.03.  Thus, the claimed system could potentially include a flow diverter. 
Moreover,  Declarant states a clay irrigation curtain would render the system unstable, and lead to future failure (decl., sec. 7).  However, none of the independent claims limit the irrigation curtain to clay construction, and the method as recited in claims 23-26 does not limit the irrigation curtain to any material. 
Still further, Declarant relies on impermeability of the irrigation curtain (sec. 7), but independent claims 1, 3 and 23 fail to limit the permeability of the irrigation curtain.

	C. 	Patentability of Pending Claims
1. Combination of SHRG-DS (Dump Structures) and McCray
Initially, the examiner directs Applicant’s attention to section B2 above.
Additionally, the examiner notes the originally filed specification fails to speak to a method of “working in the dry” referenced by Applicant.  None of the words dry, drain, dewater, or variations thereof, appear in the specification as originally filed.
In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., impermeability of the irrigation curtain) are not recited in any of independent claims 1, 3 or 23.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2. Combination of SHRG-DS (Dump Structures), McCray, and SHRG-BR (Beaver)
Initially, the examiner directs Applicant’s attention to section B2 above.
Additionally, the examiner notes the originally filed specification fails to speak to a method of “working in the dry” referenced by Applicant.  None of the words dry, drain, dewater, or variations thereof, appear in the specification as originally filed.
The examiner further clarifies that the “dam” disclosed in Beaver refers to an animal habitat.
In response to Applicant’s arguments on the harms of dammed water, the examiner finds these statements irrelevant to the prior art combination because Beaver is only relied upon for its teaching of controlling water level with a perforated pipe.
In response to Applicant’s suggestion that the examiner attempts to use the perforated pipe of Beaver in a manner contrary to its intended use, the examiner disagrees; i.e., controlling the level of water in an RSC is consistent with its original use.

Conclusion
Applicant's amendment (filed 27 May 2021) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
31 May 2022